Case 1:19-cv-00370-MJT-KFG Document 21 Filed 03/25/21 Page 1 of 1 PageID #: 2310




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

  STELLA LAPOINT,                                   §
                                                    §
                 Plaintiff,                         § CIVIL ACTION NO. 1:19-CV-00370
                                                    §
  v.                                                §
                                                    §
  COMMISSIONER OF SOCIAL                            §
  SECURITY ADMINISTRATION,                          §
                                                    §
                 Defendant.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         United States Magistrate Judge Keith F. Giblin submitted a report, [Dkt. 20],

  recommending that the Court grant Plaintiff’s Motion for Attorney Fees, [Dkt. 18], under the Equal

  Access to Justice Act. No party has filed objections. The Court ORDERS that the Report and

  Recommendation of the United States Magistrate Judge, [Dkt. 20], is ADOPTED. The Court

  further ORDERS that the Motion for Attorney Fees, [Dkt. 18], is GRANTED. The Commissioner

  of Social Security is directed to pay Plaintiff, Stella LaPoint, attorney’s fees under the Equal

  Access to Justice Act in the amount of $5,837.98 as recommended in Judge Giblin’s report. It is

  finally ORDERED that the Commissioner mail this award to Plaintiff in care of her attorney,

  Ronald D. Honig, at the attorney’s office address. This award is subject to any beneficial,

  contractual, and/or assignment-based interests held by counsel.

                                    SIGNED this 25th day of March, 2021.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
